."X. ^cc*.\\ < Ko,oe
W\^                          1H
                                         .




                    J
                        ry.
                         y  Please. cCctcL+^L.5 J

         c}c^u




        X        Oc^cfly             ^ vn




      cowrv                                              s

                                               ]±




 \n                                                 L{
                                              f"

                                                             J   '
                                   ty\\




        m




              -|t>                        td no-h

                                                     * So
SllvMq -jo                                char at, lr\Tz>
                     a-S>                    y-er•                   ^t-

                                   fio co cjv^       s   p




                                              X- .JjJ«



             iTx>fh         M \l              X )
<k
                                                                    %



                                       bud
                                     / bu
                         \Jra o_es   nor'

                  V-oh

                                                            1,
                                              M




                         in

X
                                                      f-
                                                                        /
         / ^£ poems                     Dfp                if



                                                  }




                                     h>he                       J


                                              A

•fa                                     a.



                              pfa


      jCe*P-jyi
                                       l\ t
/0&**




                                j         O                            ^

                                                                       ?

        -fi                                    Livn jocls he



                                                            ^


                                                                                   f-
                                                                   doni
              £lhcI in fl                 ty
              cka/iaea M&isi "£■ was* n/l.              fayh'ty,




                                                                   .




                                                                           <j...B/oa/s_

                    q


                            a


                                    f t




                    (r                         hj/ $oul}
                                               cowrie
                4




                    of -f                             d?c


Oh \z vo                     fauj
                                                 ho




                      \

                                                      X
   n

                                            X-



           r



                               . Mi/

                                l




       M\ICMl_Jy^\^\\\ lepUaJcJ if you do <
       A /i$3 fcr^ X        jll W^ Me faA
                                    \lo\A
M




-..
f   PRIVILEGED OFFENDER M lAlIl
     NOT INSPECTED BY TEX
     DEPARTMENT OF CRIMINAL
     JUSTICE- CORRECT1, OVAL
     INSTITUTIONS niVIMON